DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	The Amendments and Remarks filed 1/12/22 in response to the Office Action of 7/12/21 are acknowledged and have been entered.
	Claims 15-18 have been added by Applicant.
	Claims 10-13 and 15-18 are pending.
	Claims 10-13 have been amended by Applicant.
	Claims 10-13 and 15-18 are currently under examination.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
	The following Office Action contains NEW GROUNDS of rejections necessitated by amendments.

Rejections Withdrawn
	The rejection of claims under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, is withdrawn.

	The rejection of claims under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, is withdrawn.

Response to Arguments
Claim Rejections - 35 USC § 102
Claim(s) 10-13 remain rejected and claims 15-18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kilic et al (The Journal of Thoracic and Cardiovascular Surgery, 2008, 136(1): 199-204).
Kilic et al teaches a kit comprising reagents for measuring sTNFRI and IL-6 levels in serum from a subject (see Luminex Cancer-related Protein Profiling on page 200 and Table 1, in particular). The reagents include “capture antibodies” that specifically bind sTNFRI and IL-6, as well as polystyrene microspheres, assay buffer, a 96-well microplate, and serum (page 200, in particular). Because said kit comprises reagents for measuring both sTNFRI and IL-6, said kit is a kit comprising reagents for performing measurement of any biomarker panel comprising sTNFRI and IL-6. 
As acknowledged by Table 1 of the instant specification, sTNFRI and IL-6 (measured by reagents of the kit of Kilic et al) have p-values where p ≤0.05.
In the Reply of 1/12/22, Applicant argues Kilic et al does not teach or suggest reagents that measure a biomarker panel that comprises sTNFR1, sTNFRII, CA 19-9, Follistatin, Total PSA, TNF-, and IL-6 or reagents that measure a biomarker panel that comprises TRAIL, sTNFRI, IGFBP-1, sEGFR, IGF-1, TGF-, HGF, MMP-7, MMP-2, -fetoprotein, Osteopontin, sVEGFR2 and IL-6.
The amendments to the claims and the arguments found in the Reply of 1/12/22 have been carefully considered, but not deemed persuasive. In regards to the argument that Kilic et al does not teach or suggest reagents that measure a biomarker panel that comprises sTNFR1, , and IL-6 or reagents that measure a biomarker panel that comprises TRAIL, sTNFRI, IGFBP-1, sEGFR, IGF-1, TGF-, HGF, MMP-7, MMP-2, -fetoprotein, Osteopontin, sVEGFR2 and IL-6, Kilic et al teaches a kit comprising reagents for measuring sTNFRI and IL-6 levels in serum from a subject (see Luminex Cancer-related Protein Profiling on page 200 and Table 1, in particular). The reagents include “capture antibodies” that specifically bind sTNFRI and IL-6, as well as polystyrene microspheres, assay buffer, and a 96-well microplate (page 200, in particular). Because said kit comprises reagents for measuring both sTNFRI and IL-6, said kit is a kit comprising reagents for performing measurement of any biomarker panel comprising sTNFRI and IL-6.

New Rejections Necessitated by Amendments
Claim Rejections - 35 USC § 112
Claim 17 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 17 recites “…for measuring the at least one biomarker in the panel comprising TRAIL, sTNFRI, IGFBP-1, sEGFR, IGF-1, TGF-, HGF, MMP-7, MMP-2, -fetoprotein, Osteopontin, sVEGFR2 and IL-6, wherein the at least biomarker has a p-value where p≤0.05.” It is unclear which biomarker is “the” at least one biomarker of the claim.  There is insufficient antecedent basis for” the at least one biomarker in the panel comprising TRAIL, sTNFRI, IGFBP-1, sEGFR, IGF-1, TGF-, HGF, MMP-7, MMP-2, -fetoprotein, Osteopontin, sVEGFR2 and IL-6, wherein the  at least one biomarker in the panel comprising TRAIL, sTNFRI, IGFBP-1, sEGFR, IGF-1, TGF-, HGF, MMP-7, MMP-2, -fetoprotein, Osteopontin, sVEGFR2 and IL-6, wherein the at least biomarker has a p-value where p≤0.05.” 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN E AEDER whose telephone number is (571)272-8787. The examiner can normally be reached M-F 9am-6pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Misook Yu can be reached on (571)272-0839. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SEAN E AEDER/Primary Examiner, Art Unit 1642